902 F.2d 35
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Keith KAUFMAN, Defendant-Appellant.
Nos. 89-6267, 89-6337.
United States Court of Appeals, Sixth Circuit.
May 8, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant James Keith Kaufman has appealed from his conviction in the United States District Court for the Western District of Kentucky pursuant to a jury verdict for violation of 18 U.S.C. Sec. 2251(b), use of the United States mails in the sexual exploitation of a child by a parent, specifically, knowingly permitting his minor child to be photographed in a lascivious display.


2
Upon review of each assignment of error charged by the appellant, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that appellant's assignments of error are not well taken and that the trial court committed no error in the administration of the trial.  Accordingly, the verdict of the jury and the judgment of the district court is AFFIRMED.